SUPERIOR COURT
                                     OF THE
                               STATE OF DELAWARE
                                                          Sussex County Courthouse
ROBERT H. ROBINSON, JR.                                   1 The Circle, Suite 2
          JUDGE                                           Georgetown, DE 19947
                                                          Telephone: (302) 856-5264

                             Submitted: May 25, 2022
                             Decided: August 25, 2022

Edward Seglias, Esquire                      Brian D. Tome, Esquire
William R. Firth, III, Esquire               Walter J. O’Brien, Esquire
Emily A. Letcher, Esquire                    Reilly, McDevitt & Henrich, P.C.
Cohen, Seglias, Pallas, Greenhall &          Delle Donne Corporate Center
Furman, P.C.                                 1013 Centre Road, Suite 210
500 Delaware Avenue, Suite 730               Wilmington, Delaware 19805
Wilmington, Delaware 19801                   Attorneys for Defendant
Attorneys for Plaintiffs

      Re:    CB Lewes, LLC and Coastal Tide Partners, LLC v. Brightfields, Inc.,
             C.A. No. S20-C-06-001 RHR

Dear Counsel:

      Before the Court is Plaintiff CB Lewes, LLC’s (“CB Lewes”) and Plaintiff

Coastal Tide Partners, LLC’s (“Coastal Tide”) (collectively, “Plaintiffs”) Motion for

Leave to File an Amended Complaint (“Motion to Amend”) against Defendant,

Brightfields, Inc. (“Brightfields” or “Defendant”).

                                  I. Background

      Plaintiffs brought this suit seeking damages from work performed by

Defendant on the redevelopment of a brownfield in Lewes, Delaware. The original
complaint alleged: (1) negligence; (2) professional negligence; (3) negligent

provision of information; and (4) breach of contract.1

       Defendant moved to dismiss the tort claims and answered the breach of

contract claim. Defendant argued that the economic loss doctrine—which “is a

judicially created doctrine that prohibits recovery in tort where a product has only

damaged itself (i.e., has not caused personal injury or damage to other property) and,

the only losses suffered are economic in nature”2—barred Plaintiffs’ tort claims.

Defendant maintained that the “information supplier” exception to the economic loss

doctrine did not apply. Plaintiffs did not ask for leave to amend in lieu of dismissal.

       After examining all well-pleaded allegations in the complaint, this Court

agreed with Defendant, finding that Plaintiffs’ tort claims were barred by the

economic loss doctrine. This Court found that Defendant provided information in

connection with the remediation services it provided to Plaintiffs, but it concluded

that Defendant was not an “information supplier.” Rather, this Court found

Defendant’s activities to be analogous to those of the defendants in Riverbend

Community, LLC v. Green Stone Engineering,3 and Millsboro Fire Company v.

Construction Management Services.4 In those cases, although the defendants


1
   Compl., D.I. 1.
2
  Brasby v. Morris, 2007 WL 949485, at *6 (Del. Super. Ct. Mar. 29, 2007) (quoting Marcucilli v.
Boardwalk Builders, Inc., 1999 WL 1568612, at *4 (Del. Super. Ct. Dec. 22, 1999) (citation
omitted)).
3
  2012 WL 1409013 (Del. Super. Ct. Apr. 4, 2012), aff'd, 55 A.3d 330 (Del. 2012).
4
   2006 WL 1867705 (Del. Super. Ct. June 7, 2006).
                                               2
provided information in connection with services rendered, they were not found to

be “information suppliers” because construction/renovation was the “end and aim”

product of the defendants’ work, not the providing of information.5 This Court

reasoned that Defendant’s actions—providing reports and plans in connection to

redevelopment—is similar to those of engineers and architects who provide plans in

connection with construction projects. Therefore, this Court ruled that the tort claims

were barred by the economic loss doctrine and dismissed them. The order granting

dismissal did not explicitly indicate whether these claims were dismissed with or

without prejudice.6

                                II. The Present Motion

       Plaintiffs now seek to amend their complaint to add additional facts and revive

the dismissed tort claims. The Proposed Amended Complaint alleges five tort

counts: (1) negligence (CB Lewes v. Brightfields), (2) negligence (Coastal Tide v.

Brightfields), (3) professional negligence (CB Lewes v. Brightfields), (4)

professional negligence (Coastal Tide v. Brightfields), (5) negligent provision of

information (CB Lewes and Coastal Tide v. Brightfields).7 The Proposed Amended

Complaint also clarifies that the breach of contract claim is brought by CB Lewes.




5
  Riverbend, 2012 WL 1409013, at *6; Millsboro Fire Co., 2006 WL 1867705, at *3.
6
  CB Lewes, LLC v. Brightfields Inc., 2020 WL 6364521 (Super. Ct. Oct. 29, 2020).
7
  Proposed Am. Compl., D.I. 47.
                                             3
          Plaintiffs filed the Motion to Amend on May 28, 2021. Plaintiffs initially

argued that they had the right to amend because Defendant had not filed a responsive

pleading. I ruled that Defendant had filed a responsive pleading by filing the motion

to dismiss and an answer to the breach of contract claim.8 I directed the parties to

address whether Plaintiffs may amend their complaint with leave of the court.

                                      A. The Parties’ Positions

          Plaintiffs contend that leave should be granted because they meet the

requirements for Superior Court Civil Rule 15, leave should be freely given,

prejudice to the Defendant is minimal, and the amendment is not futile. Plaintiffs

alleged that they did not possess a copy of the contract between the parties (the

“Contract”) when they filed suit and that they did not have it when the motion to

dismiss was filed and considered by this Court.9 Plaintiffs received a copy of the

Contract when Defendant included it as part of its responses to interrogatories and

requests for production six months after this Court issued its decision on the motion

to dismiss.

          Defendant contends that Plaintiffs are attempting an “end run around” this

Court’s order dismissing the tort claims and that it faces prejudice if the motion to

amend is granted. Defendant also argues that the amendment should be denied



8
    Letter Order dated Jan. 27, 2022, D.I. 42.
9
    Aff. of William R. Firth, III, Esq., D.I. 47, ¶ 9.
                                                         4
because the tort claims are still subject to dismissal based on, among other things,

the economic loss doctrine.

                                           B. Discussion

        The Proposed Amended Complaint cites newly discovered facts—provided

by the Contract—that Plaintiffs believe support their position that Defendant was an

information supplier. The facts relevant to the Motion to Amend include:

     1) Defendant was “to perform the necessary exploratory test pit work and
        other related services required by [Delaware Department of Natural
        Resources (“DNREC”)]”.10
     2) Defendant was to “establish existing environmental conditions, fill in
        data gaps as required by DNREC, and evaluate what environmental
        risks, if any, for future development of the property.”11
     3) Defendant was to “among other things, review available information
        and data about the environmental site conditions, create a map of that
        data, complete the site investigation, provide a report to DNREC, and
        identify remediations needed by CB Lewes as part of the re-
        development.”12
     4) Defendant was to “review and tabulate analytical information, collect
        and analyze soil samples, and survey well locations and elevations and
        calculate groundwater elevations at each well… all for the purpose of
        being able to provide a report of such information to CB Lewes and
        DNREC.”13
     5) Defendant did not propose to do “any site remediation work, project
        oversight or the creation of plans for any remediation work.14
     6) The main product provided by Brightfields to CB Lewes was analytical,
        mathematical, and data information, including supporting surveys. This



10
   Proposed Am. Compl., D.I. 47 ¶17.
11
   Id. at ¶ 18.
12
   Id. at ¶ 22.
13
   Id. at ¶ 23 (internal quotations omitted).
14
   Id. at ¶ 24.
                                                5
       information provided by Brightfields was not incidental to any other
       product provided by Brightfields; the information was the product.15

       Superior Court Civil Rule 15 governs the amendment of pleadings.16 After a

responsive pleading has been filed, a party may amend a pleading only with leave of

the court or by written consent of the adverse party, and “leave shall be freely given

when justice so requires.”17 Generally, Delaware courts liberally grant leave to

amend unless the opposing party would be seriously prejudiced.18 If there is

“evidence of undue delay, bad faith, or dilatory motive on the part of the movant,

repeated failure to cure deficiencies, prejudice, futility, or the like,” leave should not

be granted.19 Delaware courts permit amendment of a complaint after dismissal to

allow the party to correct “the defect that led to the dismissal, ‘or to correct

technicalities in their claims in situations where the amendment arises out of the

exact same set of facts.’”20 “[L]eave to file an amended complaint should not



15
   Id. at ¶ 26.
16
   Super. Ct. Civ. R. 15 (“A party may amend the party's pleading once as a matter of course at
any time before a responsive pleading is served or, if the pleading is one to which no responsive
pleading is permitted and the action has not been placed upon the trial calendar, the party may so
amend it at any time within 20 days after it is served. Otherwise, a party may amend the party's
pleading only by leave of court or by written consent of the adverse party; and leave shall be freely
given when justice so requires. A party shall plead in response to an amended pleading within the
time remaining for response to the original pleading or within 10 days after service of the amended
pleading, whichever period may be the longer, unless the Court otherwise orders”).
17
   Id.
18
   Dunfee v. Blue Rock Van & Storage, Inc., 266 A.2d 187 (Del. Super. Ct. 1970).
19
   Hess v. Carmine, 396 A.2d 173 (Del. Super. Ct. 1978).
20
   Rich Realty, Inc. v. Potter Anderson & Corroon LLP, 2011 WL 1632338, at *2 (Del. Super. Ct.
Apr. 26, 2011) (quoting Playtex Family Prods., Inc. v. St. Paul Surplus Lines Ins. Co., 1990 WL
35299, at *4 (Del. Super. Ct. Mar. 27, 1990)).
                                                 6
properly be granted unless new facts are made to appear which would remedy the

defects contained in the previous complaint.”21

       Here, Plaintiffs face the hurdle that a motion to dismiss was granted for the

three tort claims that they hope to revive on the basis that the claims were barred by

the economic loss doctrine. If an amendment would not survive a motion to dismiss

under Rule 12(b)(6), it must be denied as being futile.22 The question is, what, if

anything, has changed since this Court’s order dismissing the tort claims that would

now allow these claims to withstand a motion to dismiss. The answer is simple:

Plaintiffs now have the Contract and are able to identify the parties to the Contract

and the scope of work covered by the Contract. The Proposed Amended Complaint

specifies the narrow scope of the work for which Defendant was responsible and on

which Plaintiffs base their claims.

       This Court, in granting dismissal of the tort claims, identified two elements to

the information supplier exception to the economic loss doctrine, and found that

Plaintiffs failed to plead those elements. In order to fall within the exception, a

defendant must (1) be in the business of supplying information and (2) have supplied

the information to the plaintiff for use in business transactions with third parties.23


21
   Playtex Family Prods., Inc. v. St. Paul Surplus Lines Ins. Co., 1990 WL 35299, at *4 (Del.
Super. Ct. Mar. 27, 1990) (citing Kirsch v. Barnes, 157 F. Supp. 671, 672 (N.D. Cal. 1957), aff'd,
263 F.2d 692 (9th Cir. 1959)).
22
   Marshall v. Priceline.com, Inc., 2008 WL 4153740, at *1 (Del Super. Ct. Aug. 28, 2008).
23
   CB Lewes, 2020 WL 6364521, at *4.
                                                7
A defendant will not be considered an information provider “where the information

supplied is merely ancillary to the sale of a product or service in connection with the

sale.”24 In Millsboro Fire Co., the Superior Court described the exception as

narrowly tailored and stated that “only surveyors, and those expressly in the business

of supplying information such as accountants, financial advisors, and title searchers,

can be liable in tort for purely economic losses.”25 However, the court also

recognized that the point where one crosses the line into the business of “supplying

information” has not been definitively resolved by Delaware courts.26 Engineers may

fall on either side of the line, depending on the nature of the service provided.27 For

example, engineers who provide calculations, specifications, or reports for a project

are considered information providers.28 But when an engineer “produces designs or

plans as a component of a construction project, any information supplied is ancillary

to the finished product,” the engineer is not an information supplier.29

       Although I have concerns about the legal sufficiency of Plaintiffs’ proposed

amendment, accepting all allegations in the proposed amendment as true, I cannot


24
   Christiana Marine Serv. Corp. v. Texaco Fuel & Marine Mktg., 2002 WL 1335360, at *7 (Del.
Super. Ct. June 13, 2002).
25
   Millsboro Fire Co., 2006 WL 1867705, at *3 (Del. Super. Ct. Sept. 24, 2018).
26
   Id.
27
   Riverbend Cmty., LLC, 2012 WL 1409013, at *4 (citing Delaware Art Museum v. Ann Beha
Architects, Inc., 2007 WL 2601472, at *3 (D. Del. Sept. 11, 2007)). The Proposed Amended
Complaint alleges that Defendant represented that it possessed all engineering qualifications
necessary to assess the site.
28
   Id.
29
   Id.
                                             8
say that Plaintiffs cannot recover under any reasonably conceivable set of

circumstances. I believe I must grant the motion and allow for reasonable discovery

to proceed. The newly discovered and alleged facts in the Proposed Amended

Complaint nudge Defendant closer to falling within the information supplier

exception. Therefore, I find the proposed amendment is not futile.

          Next, I address the additional considerations regarding a motion to amend,

including evidence of undue delay, bad faith, or dilatory motive on the part of

Plaintiffs, repeated failure to cure deficiencies, prejudice, or the like. Defendant

makes no argument that the amendment is the result of bad faith or dilatory motive

on the part of the movant and there is no evidence of such. Instead, Defendant argues

that there was undue delay, repeated failure to cure deficiencies, and prejudice.

          Plaintiffs filed the Motion to Amend less than sixty days after receiving the

Contract that provided Plaintiffs with the basis for the proposed amendment.30

Although Plaintiffs do not offer many (if any) reasons for this sixty-day delay, I find

it to be reasonable and not an undue delay justifying the denial of the Motion to

Amend. The claims are of the same nature of the initial complaint and the scope of

discovery will not change significantly. Prejudice to Defendant is also minimal.

          Defendant also argues that res judicata should prevent the amendment. As

noted previously, a party may be permitted to amend the complaint after dismissal


30
     Aff. of William R. Firth, III, Esq., D.I. 47, ¶ 9.
                                                      9
for the purpose of correcting the defect that led to the dismissal, “or to correct

technicalities in their claims in situations where the amendment arises out of the

exact same set of facts.” Notably, the Delaware Supreme Court noted that “res

judicata does not operate to bar claims based on facts that were not, and could not

have been, known to the plaintiff in the second action at the time of the first action.”31

This case is distinguishable from Rich Realty Incorporated v. Potter Anderson &

Carroon,32 cited by Defendant. In denying the motion to amend, the Rich Realty

court specifically found that new proposed language was not based on newly

discovered evidence and—more importantly—that all the facts had been well-

known to the plaintiffs for years.33 Here, the proposed language is based upon newly

discovered evidence so leave to amend is appropriate.

                                     III. Conclusion

       Superior Court Civil Rule 15 provides for the amendment of a complaint to

correct the defects that led to dismissal. Here, Plaintiffs’ Proposed Amended

Complaint remedies the defects of the original complaint, and the motion is not

futile. Therefore, Plaintiffs’ Motion for Leave to File an Amended Complaint is

GRANTED.




31
   LaPoint v. AmerisourceBergen Corp., 970 A.2d 185, 193 (Del. 2009) (citing Ambase Corp. v.
City Investing Co. Liquidating Trust, 326 F.3d 63 (2d Cir.2003).
32
   Rich Realty, Inc., 2011 WL 1632338.
33
   Id. at *4.
                                            10
IT IS SO ORDERED.

                         Sincerely,
                         /s/Robert H. Robinson, Jr.
                         Judge




                    11